The opinion of the court was delivered,
by Woodward, J.
— This case resembles in some of its features that of, McCulloch v. Cowher, 5 W. & S. 427, and was quite as fit to be submitted to the jury on the question of a resulting trust. If the jury had been satisfied from the evidence, that the plaintiffs induced Reed to surrender his article of agreement, and to facilitate their acquisition of title to the whole tract, by promising him a conveyance of the ten acres now in dispute, a trust ex maleficio would arise in his favour as to the ten acres-. Equity will not permit one to hold a benefit which he has derived through the fraud even of another, and much less will it do so if he has acquired it by means of his own fraud: Sheriff v. Neal, 6 Watts 540.
It is not decisive against Reed that he had paid very little on his contract; that he had been backward in perfecting his equity, and that he was liable to be turned out of possession. He still held an equitable interest, coupled with the actual possession. He had an estate in the land. Plumer & Crary were iron-masters, and wanted the wood on the land for their furnace, and very likely preferred to extinguish Reed’s equities speedily by inducing him to surrender them, rather than buy in the paramount title, and wait for the slow results of the law. Did they extinguish them by the promise of the ten acres ? That is the question of fact in the case; for if they did, it would be highly inequitable in them to turn Reed out of the possession of these very acres. Reed was entitled' to have the legal title on complying with his contract, and if he surrendered his position to the *49plaintiffs on the terms alleged, it was a valuable consideration for their agreement, and their action brought in disregard of their promise ought not to be sustained.
The action seems to have been brought for 22 acres, including, I suppose, the 12 acres for which the defendant took an article of agreement from the plaintiffs in 1849. But the question discussed and decided, related only to the 10 acres which Teats swears he ran off for Reed by Crary’s direction, and in his presence. If Reed have not paid for the 12 acres according to his contract, the plaintiffs have a right to turn him out of that part; but the 10 acres he would have the right to hold, if the jury should find the facts alleged.
For not submitting the evidence of those facts to the jury, the judgment is reversed, and a venire facias de novo is awarded.